Appeal from a judgment of the Supreme Court, Kings County (Berkowitz, J.), dated October 21,1982, which granted an application to set aside the Democratic Party primary election for United States Congress in the 12th Congressional District held on September 23, 1982, and directed, inter alia, that a new primary election for said position be held. Judgment affirmed, without costs or disbursements. While numerically the irregularities established here may not have been sufficient to justify ordering a new election (see Matter of De Martini v Power, 27 NY2d 149; Election Law, § 16-102, subd 3), the substantial number of forgeries coupled with evidence that voters were harassed at the polls, voters were unjustly turned away from the polls, and illegal electioneering occurred, result in this election being so permeated as to render it impossible to determine who was rightfully nominated (see Matter of Lowenstein v Larkin, 40 AD2d 604, affd 31 NY2d 654; Election Law, § 16-102, subd 3). Therefore, the judgment appealed from should be affirmed. O’Connor, J. P., Brown, Niehoff and Boyers, JJ., concur.